DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Reference character “203n” is included in the specification (Page 7, line 26), but is not seen in the drawings
Reference character “303n” is included in the specification (Page 10, line 9, 10), but is not seen in the drawings
Reference character “3000” is included in the specification (Page 16, line 2), but is not seen in the drawings. The reference character should be changed to be “300” in order to coincide with remainder of specification and drawings
Appropriate correction is required.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 30, “means for affixing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the means for affixing in the Applicant’s Specification, Page 9, lines 12-18. For examination purposes, examiner has interpreted the means for affixing to comprise use of an adhesive, or being part of a band, strap or bandage that may be wrapped around and secured to a part of a user's body which may involve the use of fasteners such as hook and links or other types of fasteners, or an equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 26, 33, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claims 16 (lines 8, 10) and 33 (lines 7, 9) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, examiner has interpreted “substantially along a length of the flexible structure” to merely mean “along a length of the flexible structure”.
Dependent claims 17-32 incorporate the indefinite subject matter of claim 16 therein and are therefore rejected under 35 U.S.C. 112(b).
Claim 26 recites the limitation “extending in a widthwise direction, or…in a longitudinal direction” (lines 2-3). This limitation is unclear as it is no clear as to what the extending in a widthwise/longitudinal direction is with respect to. For examination purposes, examiner has interpreted the extending widthwise or longitudinally to be with respect to the apparatus.
Claim Rejections - 35 USC § 103
Claims 16-22, 25-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan (US-7308317-A) in view of Krueger (WO-2013105002-A2).
Regarding claims 16 and 33, Okandan teaches an apparatus comprising a plurality of electrodes (Okandan, Col 6, lines 1-2), a signal line for conveying electrical signals to or from the plurality of electrodes (Col 6, lines 57-62; wherein the addressing circuitry 26 of Okandan reads on Applicant’s signal line), and wherein the plurality of electrodes and the signal line are formed in the apparatus (Col 6, lines 20-22, 51-52). Moreover, Okandan teaches that the apparatus is configured such that one or more of the plurality of electrodes can be electrically coupled to the signal line (Col 6, lines 55-62; wherein the providing of bond pads 32 of Okandan reads on electrically coupling one or more of the plurality of electrodes to the signal line). Furthermore, Okandan teaches that the apparatus is comprised in a flexible structure (Col 16, lines 45-47; Fig 8A), wherein the plurality of electrodes is arranged in an array 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical coupling between the electrodes and the signal line of Okandan so as to allow the coupling to be user selective as taught by Krueger in order to allow for better user control over which electrodes are coupled to the signal line by allowing the user to physically determine which conductive elements allow for coupling.
Regarding claim 17, Okandan in view of Krueger teaches the apparatus of claim 16, further comprising one or more conductive elements configured to selectively electrically couple one or more of the electrodes to the signal line (Krueger, Page 10, lines 14-20, Fig 4a-b).
Regarding claim 18, Okandan in view of Krueger teaches the apparatus of claim 17, wherein the one or more conductive elements are configured to be frangible or removable by a user such that the 
Regarding claim 19, Okandan in view of Krueger teaches the apparatus of claim 17, wherein the one or more conductive elements are disposed on or affixed to one or more parts of a substrate (Okandan, Col 6, lines 57-62), wherein the one or more parts of the substrate are configured to be frangible or removable, such that removal of the one or more parts of the substrate removes the one or more conductive elements (Krueger, Page 10, lines 14-20, Fig 4a-b; wherein the removable layer 406 that the switches are fixed to reads on the one or more parts of the substrate).
Regarding claim 20, Okandan in view of Krueger teaches the apparatus of claim 16, wherein the apparatus is comprised in an elongate tape-like structure (Okandan, Col 16, lines 45-47; wherein flexible frame 70 reads on an elongate tape-like structure).
Regarding claim 21, Okandan in view of Krueger teaches the apparatus of claim 20, wherein the elongate tape-like structure is configured to be cut to a size (Okandan, Col 16, lines 45-47; Col 22, lines 7-9, wherein PDMS, as an elastomeric material known to be used to make contact lenses, is configured to be cut).
Regarding claim 22, Okandan in view of Krueger teaches the apparatus of claim 20, wherein the elongate tape-like structure comprises elastomeric properties (Okandan, Col 16, lines 45-47; Col 22, lines 7-9, wherein PDMS is an elastomer).
Regarding claim 25, Okandan in view of Krueger teaches the apparatus of claim 17, wherein the one or more conductive elements are user-attachable to selectively electrically couple the one or more electrodes to the signal line (Krueger, Page 10, lines 14-20, Fig 4a-b; wherein the movement of the 
Regarding claim 26, Okandan in view of Krueger teaches the apparatus of claim 17, wherein the one or more conductive elements comprises: one or more conductive strips extending in a widthwise direction, or one or more conductive strips extending in a longitudinal direction (Okandan, Fig 1; wherein, as seen in Figure 1, the conductive elements comprise conductive strips extending in a widthwise and longitudinal direction along the substrate).
Regarding claim 27, Okandan in view of Krueger teaches the apparatus of claim 16, wherein the apparatus comprises at least a second signal line integrated with the apparatus for conveying electrical signals to or from the plurality of electrodes (Okandan, Fig 1; wherein, as seen in Figure 1, the addressing circuitry 26 comprises multiple lines for the plurality of electrodes), and wherein the apparatus is configured such that one or more of the plurality of electrodes is user selectively electrically couplable to the at least second signal line (Krueger, Page 10, lines 14-20, Fig 4a-b).
Regarding claim 28, Okandan in view of Krueger teaches the apparatus of claim 16, wherein the apparatus comprises a multilayered structure, wherein the plurality of electrodes are comprised in a first layer (Okandan, Col 6, lines 41-42; wherein the insulating layer between the electrodes and the substrate reads on multiple layers, wherein the electrodes are comprised in a first layer and the signal line is comprised in a second layer) and wherein the signal line is comprised in a second layer (Col 6, lines 51-54).
Regarding claim 29, Okandan in view of Krueger teaches the apparatus of claim 16, further comprising one or more portions of a non-conductive material, wherein the non-conductive material is configured to be selectively removable from the apparatus (Okandan, Col 15, lines 42-48).
Regarding claim 30, Okandan in view of Krueger teaches the apparatus of claim 16, wherein the apparatus comprises means for affixing the apparatus to a part of a user's body (Okandan, Col 22, lines 
Regarding claim 31, Okandan in view of Krueger teaches the apparatus of claim 16, wherein the apparatus is configured for biopotential or bioimpedance measurements (Col 6, lines 61-62, wherein sensing electrical signals from neural tissues using the electrodes would allow for configuration for measuring biopotentials specifically).
Regarding claim 34, Okandan in view of Krueger teaches a method comprising attaching an apparatus according to claim 16 to a user's body part (Okandan, Col 16, lines 45-49, 62-67, Fig 8A; Krueger, Page 10, lines 14-20, Fig 4a-b) and selectively coupling one or more of the electrodes to the signal line (Krueger, Page 10, lines 14-20, Fig 4a-b).
Regarding claim 35, Okandan in view of Krueger teaches the method of claim 34, wherein the apparatus comprises one or more conductive elements configured to electrically couple the one or more electrodes to the signal line (Okandan, Col 6, lines 57-62), wherein the selective coupling comprises selectively removing at least one of the one or more conductive elements or the selective coupling comprises selectively applying one or more conductive elements to electrically couple the one or more electrodes to the signal line (Krueger, Page 10, lines 14-20, Fig 4a-b; See 103 rejection of claim 18 for further explanation).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan in view of Krueger, as applied to claim 22, respectively, above, further in view of Fletcher (US-20110004072-A1).
Regarding claim 23, Okandan in view of Krueger teaches the apparatus of claim 22, but fails to explicitly disclose that the plurality of electrodes are configured to have elastomeric properties. However, Fletcher discloses an apparatus using electrodes configured to be placed onto a body part for gathering physiological data, wherein the electrodes used have elastomeric properties (The sensor measures electrodermal activity (EDA), also known as galvanic skin response. The electrodes for the EDA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of electrodes as taught by Okandan in view of Krueger so as to be configured to have elastomeric properties as taught by Fletcher in order to allow for elasticity to provide consistent contact with the skin (Fletcher, Paragraph [0064]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan in view of Kruger, as applied to claim 22 above, further in view of Crotzek (JP-H11167812-A, original document amended to end of translation).
Regarding claim 24, Okandan in view of Krueger teaches the apparatus of claim 22, wherein the signal line is formed in an elastomeric apparatus (Okandan, Col 16, lines 45-47), but fails to explicitly disclose that the signal line is configured to have elastomeric properties. However, Crotzek discloses a conductive elastomer grafted on a substrate to form a conductive trace (Conductive traces 14 are formed of a conductive elastomeric material, the electrically conductive elastomer material is grafted directly to the elastic substrate 10 (Crotzek, Translated Paragraph [0019]), wherein the conductive traces are interpreted to read on instant application’s signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal line as taught by Okandan in view of Krueger so as to be configured to have elastomeric properties as taught by Crotzek in order to allow for increased flexibility of the circuitry.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan in view of Krueger, as applied to claim 16 above, further in view of Organ (US-6122544-A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exposed lower surface of one or more of the plurality of electrodes as taught by Okandan in view of Krueger so as to provide them with a conductive adhesive as taught by Organ in order to allow for enhanced skin fixation by the electrodes (Organ, Col 4, lines 49-54).
Double Patenting
Claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791